

	

		II

		109th CONGRESS

		1st Session

		S. 2114

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Mr. Talent introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Confluence National Heritage Corridor in

		  the States of Missouri and Illinois, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Confluence National Heritage

			 Corridor Act.

		2.Findings and

			 purpose

			(a)FindingsCongress

			 finds that—

				(1)the Confluence

			 National Heritage Corridor is a nationally important and cohesive assemblage of

			 natural, historic, cultural, educational, scenic, and recreational resources

			 geographically focused on the confluences of the Mississippi, Missouri, and

			 Illinois Rivers in the St. Louis region that—

					(A)represents the

			 center of the nationally significant 3,740-mile transcontinental river system

			 and landscape that runs from Minnesota, the Great Lakes, and the Rocky

			 Mountains to the Gulf of Mexico, thence to the St. Lawrence Seaway and the

			 Atlantic coast, and drains approximately 40 percent of the continental United

			 States;

					(B)forms a

			 nationally distinctive Midwest riverine landform, climate, and vegetation that

			 for centuries has attracted and supported a great variety of people and

			 activities as a place of economic, social, and artistic exchange, encounter,

			 and inspiration;

					(C)has been

			 instrumental in the creation and perpetuation of American river culture and

			 contains numerous sites and structures that tell a nationally significant story

			 of economic growth, transportation corridors, and artistic endeavors, all

			 unique and critical to the fabric of American life;

					(D)expresses a

			 confluence of diverse cultures, traditions, customs, beliefs, and folk life

			 spanning more than 1,000 years, including confluences of prehistoric

			 Mississippian to Siouan, Spanish to French, English to American, and others,

			 making the Midwest a valuable and distinctive part of the heritage of the

			 United States;

					(E)served as

			 America’s Gateway to the West for centuries and contains many of the most

			 significant crosscontinental trails;

					(F)was the departing

			 and returning point for Lewis and Clark’s Voyage of Discovery, a great

			 scientific and mapping expedition of the western half of the United States;

			 and

					(G)has been the site

			 of many nationally significant stories, legal court cases, and debates in the

			 quest to realize the ideals of freedom, including stories, cases, and debates

			 relating to Dred and Harriet Scott, Mary Meachum, Elijah Lovejoy, and

			 others;

					(2)the Heritage

			 Corridor represents a distinctive landscape reflecting many aspects of American

			 heritage worthy of recognition, conservation, interpretation, and continuing

			 use;

				(3)the Heritage

			 Corridor provides outstanding opportunities to conserve natural, cultural, and

			 historic features;

				(4)the Heritage

			 Corridor provides outstanding recreational and interpretive

			 opportunities;

				(5)the Heritage

			 Corridor has an identifiable theme, the resources of which retain integrity

			 capable of supporting interpretation;

				(6)the Heritage

			 Corridor and adjacent areas contain at least—

					(A)1 designated and

			 2 pending United Nations Educational, Scientific and Cultural Organization

			 World Heritage sites;

					(B)13 National

			 Historic Landmarks;

					(C)62 districts of

			 the National Register of Historic Places;

					(D)250 National

			 Register properties;

					(E)the Lewis and

			 Clark National Historic Trail;

					(F)4 National Scenic

			 Roads and Byways;

					(G)2 properties

			 listed on the National Park Service's National Underground Railroad Network to

			 Freedom that contribute to the Heritage Corridor; and

					(H)other significant

			 undesignated properties and landscapes;

					(7)the importance of

			 the Heritage Corridor and the role of the Mississippi, Missouri, and Illinois

			 Rivers in the history of the United States has been honored and recognized in

			 many ways, including—

					(A)the designation

			 by Congress of the site for the Jefferson National Expansion Memorial in

			 1935;

					(B)the authorization

			 of that memorial in 1954; and

					(C)the construction

			 of Eero Saarinen's Arch, an engineering marvel and a symbol of the gateway to

			 the West;

					(8)capturing the

			 interconnected stories relating to the Heritage Corridor through partnerships

			 with the National Park Service, Missouri and Illinois historical sites and

			 programs, local organizations, and citizens will augment the story

			 opportunities within the Heritage Corridor for the educational and recreational

			 benefit of this and future generations of Americans;

				(9)residents,

			 nonprofit organizations, other private entities, and units of Federal, State,

			 and local government throughout the Heritage Corridor demonstrate support

			 for—

					(A)the designation

			 of the Heritage Corridor as a national heritage area; and

					(B)the management of

			 the Heritage Corridor in accordance with that designation;

					(10)a well-organized

			 collaboration of Federal, State, and local government agencies, nonprofit

			 organizations, and officials in the St. Louis region has come together during

			 the last decade to work collaboratively on efforts to feature and promote the

			 heritage, conservation, and recreation aspects of the Heritage Corridor along

			 the Mississippi River, through its confluences with the Missouri River and the

			 Illinois River;

				(11)the

			 collaboration has completed sufficient planning and community outreach,

			 including—

					(A)developing a

			 master plan with implementation strategies and a suitability and feasibility

			 study for the national heritage designation to document and recognize a

			 sufficient assemblage of nationally distinctive, historical resources within

			 the Heritage Corridor;

					(B)cultivating

			 programs, projects, and sites that honor the historic, cultural, and natural

			 resources of the confluence; and

					(C)demonstrating the

			 feasibility and need of establishing the Heritage Corridor;

					(12)the St. Louis

			 region officially recognized the national significance of the Heritage Corridor

			 when the St. Louis Regional Chamber and Growth Association and the East/West

			 Gateway Coordinating Council, St. Louis’s regional planning authority, endorsed

			 the confluence project as a regional priority, encouraging tourism and

			 continued economic development while improving the quality of life for all

			 residents and visitors;

				(13)public and

			 private sector interests, having embraced and endorsed the Heritage Corridor,

			 intend to collaborate with the Federal Government to conserve, develop, and

			 promote the Heritage Corridor; and

				(14)the Heritage

			 Corridor is best managed by the Confluence National Heritage Corridor

			 Association, a nonprofit corporation created for the purposes of preserving,

			 interpreting, developing, promoting, and making available to the public the

			 story and resources within the Heritage Corridor.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to preserve,

			 conserve, and interpret, for the educational, cultural, and historic benefit of

			 present and future generations, the unique and significant contributions to the

			 national heritage of the people, land, water, and structures within the

			 Heritage Corridor;

				(2)to encourage

			 within the Heritage Corridor a broad range of economic opportunities to enhance

			 the quality of life for present and future generations;

				(3)to encourage

			 collaboration and partnerships among Federal, State, and local governments,

			 nonprofit organizations, and the private sector to conserve and manage

			 resources and opportunities in the Heritage Corridor by providing grants,

			 technical assistance, and training; and

				(4)to authorize the

			 Secretary of the Interior to provide financial and technical assistance to the

			 Heritage Corridor through a nonprofit organization, in accordance with this Act

			 and in cooperation with local agencies, in a collaborative effort to prepare

			 and implement a Heritage Corridor management plan.

				3.DefinitionsIn this Act:

			(1)Heritage

			 corridorThe term Heritage Corridor means the

			 Confluence National Heritage Corridor established by section 4(a).

			(2)Local

			 Coordinating EntityThe term Local Coordinating

			 Entity means the Confluence National Heritage Corridor

			 Association.

			(3)Management

			 planThe term Management Plan means the management

			 plan developed under section 6.

			(4)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			4.Confluence

			 national heritage corridor

			(a)EstablishmentThere

			 is established in the States of Missouri and Illinois a national heritage

			 corridor, to be known as the Confluence National Heritage

			 Corridor.

			(b)BoundariesThe

			 boundaries of the Heritage Corridor are as follows:

				(1)The corridor

			 consisting of the land and water within the area generally bounded—

					(A)in the State of

			 Illinois, from the confluence of the Illinois and Mississippi Rivers at Pere

			 Marquette State Park along the Illinois Bluffs adjacent to the Mississippi

			 River and the National Scenic Byway to Alton, Illinois, thence along Great

			 River Road/State Route 3 to MacArthur Bridge; and

					(B)in the State of

			 Missouri, from the area of the MacArthur Bridge, Jefferson National Expansion

			 Memorial, and Eads Bridge in the south, thence north along Broadway Street and

			 Riverview Drive to the Columbia Bottom Conservation Area and the confluence of

			 the Mississippi and Missouri Rivers, thence along the Missouri Bluffs adjacent

			 to the Missouri River, to Interstate Route 370 at St. Charles, thence north to

			 the confluence of the Illinois and Mississippi Rivers.

					(2)Of sites

			 connected to the corridor, the following:

					(A)Cahokia Mounds (a

			 United Nations Educational, Scientific and Cultural Organization World Heritage

			 Site and a National Historic Landmark).

					(B)Sites in adjacent

			 neighborhoods and cities, including—

						(i)downtown St.

			 Louis;

						(ii)north St. Louis

			 and north St. Louis county communities;

						(iii)the Village of

			 Brooklyn; and

						(iv)the cities of

			 Cahokia, East St. Louis, Venice, Brooklyn, Hartford, Wood River, and

			 Godfrey.

						(C)Such sites, such

			 as Calvary Cemetery, Bellefontaine Cemetery, Fort Bellefontaine, and Horseshoe

			 Lake State Park, as the Local Coordinating Entity determines to be

			 appropriate.

					(D)Other

			 contributing communities, sites, buildings, and districts in the area of the

			 Heritage Corridor, in accordance with the Management Plan.

					(c)Final

			 boundariesThe final boundaries of the Heritage Corridor shall be

			 determined by the Local Coordinating Entity in the Management Plan.

			(d)MapA

			 map of the Heritage Corridor shall—

				(1)be included in

			 the Management Plan; and

				(2)be on file in the

			 appropriate offices of the National Park Service and the Department of the

			 Interior, as determined by the Secretary.

				5.Local

			 Coordinating Entity

			(a)In

			 generalThe Confluence

			 National Heritage Corridor Association shall serve as the local coordinating

			 entity for the Heritage Corridor.

			(b)AuthorityIn carrying out the Management Plan, the

			 Local Coordinating Entity may use funds made available pursuant to this

			 Act—

				(1)to enter into

			 cooperative agreements with and provide technical assistance to the States of

			 Missouri and Illinois, including political jurisdictions, nonprofit

			 organizations, and other interested parties of those States;

				(2)to hire and

			 compensate staff;

				(3)to obtain money

			 or services from any source, including money or services provided under any

			 other Federal law or program;

				(4)to enter into

			 contracts for goods and services; and

				(5)to encourage any

			 other activity that, as determined by the Local Coordinating Entity—

					(A)furthers the

			 purposes of the Heritage Corridor; and

					(B)is consistent

			 with the Management Plan.

					(c)Duties

				(1)In

			 generalTo further the

			 purposes of the Heritage Corridor, the Local Coordinating Entity shall—

					(A)determine the

			 final boundaries of, and prepare a map with respect to, the Heritage

			 Corridor;

					(B)prepare and

			 submit to the Secretary a Management Plan in accordance with section 6;

					(C)assist units of

			 local government, regional planning organizations, and nonprofit organizations

			 to—

						(i)carry out

			 programs and projects that recognize, conserve, and enhance important resource

			 values in the Heritage Corridor;

						(ii)establish and

			 maintain interpretive exhibits and programs in the Heritage Corridor;

						(iii)develop

			 recreational and educational opportunities in the Heritage Corridor;

						(iv)increase public

			 awareness and appreciation of natural, historic, scenic, and cultural resources

			 of the Heritage Corridor;

						(v)conserve and

			 restore historic sites and buildings in the Heritage Corridor in accordance

			 with heritage area themes; and

						(vi)ensure that

			 clear, consistent, and appropriate signs identifying points of public access

			 and sites of interest are posted throughout the Heritage Corridor;

						(D)promote a wide

			 range of partnerships among agencies, organizations, and individuals to further

			 the purposes of the Heritage Corridor; and

					(E)encourage

			 economic viability that is consistent with the purposes of the Heritage

			 Area.

					(2)Meetings

					(A)In

			 generalThe Local Coordinating Entity shall meet at least

			 semiannually regarding the development and implementation of the Management

			 Plan.

					(B)Public

			 participationMeetings of the Local Coordinating Entity shall be

			 open to the public.

					(3)Management

			 plan

					(A)In

			 generalThe Local Coordinating Entity shall prepare and submit to

			 the Secretary a Management Plan in accordance with section 6.

					(B)Factors for

			 considerationIn preparing the Management Plan, the Local

			 Coordinating Entity shall take into consideration the interests of units of

			 government, businesses, organizations, and individuals in the Heritage

			 Corridor.

					(4)Reports;

			 audits

					(A)ReportsFor

			 any fiscal year during which the Local Coordinating Entity receives funds under

			 section 9, the Local Coordinating Entity shall submit to the Secretary a report

			 describing the activities of the Local Coordinating Entity during that fiscal

			 year, including—

						(i)the

			 accomplishments, expenses, and income of the Local Coordinating Entity;

			 and

						(ii)any grant made

			 by the Local Coordinating Entity to another entity during the fiscal

			 year.

						(B)AuditsFor

			 any fiscal year during which the Local Coordinating Entity receives funds under

			 section 9, the Local Coordinating Entity shall—

						(i)make available

			 for audit any information relating to the expenditure of the funds and any

			 matching funds; and

						(ii)require any

			 other organization that receives funds pursuant to the Management Plan to make

			 available for the audit all records and other information relating to the

			 expenditure of the funds.

						(d)Prohibition on

			 acquisition of real propertyThe Local Coordinating Entity shall not use

			 funds received pursuant to section 9 to acquire real property.

			6.Management

			 plan

			(a)In

			 generalNot later than 3 years after the first date on which

			 funds are made available pursuant to section 9, the Local Coordinating Entity

			 shall submit to the Secretary a Management Plan relating to the Heritage

			 Corridor.

			(b)RequirementsThe

			 Management Plan shall—

				(1)include

			 comprehensive policies, strategies, and recommendations for conservation,

			 funding, management, and development of the Heritage Corridor;

				(2)include

			 provisions relating to existing State, county, and local plans regarding the

			 Heritage Corridor;

				(3)include a

			 description of any action of a State or local government, private organization,

			 or individual to conserve the natural, historical, and cultural resources of

			 the Heritage Corridor;

				(4)specify each

			 existing and potential source of funding to conserve, manage, and develop the

			 Heritage Corridor during the first 5 years of implementation of the Management

			 Plan;

				(5)include an

			 inventory of the natural, historical, cultural, educational, scenic, and

			 recreational resources of the Heritage Corridor with respect to themes of the

			 Heritage Corridor that should be preserved, restored, managed, developed, or

			 maintained, as determined by the Local Coordinating Entity;

				(6)describe a

			 program for implementing the Management Plan, including—

					(A)plans for

			 resource conservation, restoration, construction; and

					(B)any agreement

			 relating to the implementation between the Local Coordinating Entity and any

			 unit of government, organization, or individual for the first 5 years of

			 implementation of the Management Plan; and

					(7)include an

			 interpretive plan for the Heritage Corridor.

				(c)Determination

			 of Secretary

				(1)In

			 generalThe Secretary shall approve or disapprove a Management

			 Plan under subsection (a) by not later than 90 days after the date on which the

			 Management Plan is submitted.

				(2)Criteria for

			 approvalIn making a determination under paragraph (1), the

			 Secretary shall take into consideration—

					(A)whether the Local

			 Coordinating Entity accurately represents the diverse interests of the Heritage

			 Area, including—

						(i)units of State

			 and local government;

						(ii)natural and

			 historic resource conservation organizations;

						(iii)educational

			 institutions;

						(iv)businesses;

			 and

						(v)recreational

			 organizations;

						(B)whether the Local

			 Coordinating Entity afforded adequate opportunity, including public hearings,

			 for public and governmental involvement in the preparation of the Management

			 Plan;

					(C)whether the

			 resource conservation and interpretation strategies contained in the Management

			 Plan, if implemented, would adequately conserve the natural, historical, and

			 cultural resources of the Heritage Area; and

					(D)whether the

			 Management Plan is supported by State and local officials the cooperation of

			 which is needed to ensure the effective implementation of the State and local

			 aspects of the Management Plan.

					(3)Disapproval

					(A)In

			 generalIf the Secretary disapproves the Management Plan under

			 paragraph (1), the Secretary shall provide to the Local Coordinating

			 Entity—

						(i)a

			 written explanation of the reasons for the disapproval; and

						(ii)recommendations

			 for revisions to the Management Plan.

						(B)Revised

			 management plan

						(i)In

			 generalOn disapproval of the Secretary under this paragraph, the

			 Local Coordinating Entity shall prepare and submit to the Secretary a revised

			 Management Plan, taking into consideration any recommendation of the Secretary

			 under subparagraph (A)(ii).

						(ii)Determination

			 by SecretaryThe Secretary shall approve or disapprove a revised

			 Management Plan under clause (i) by not later than 60 days after the date on

			 which the Management Plan is submitted.

						(4)Amendments to

			 management plan

					(A)In

			 generalAny substantial amendment to the Management Plan shall be

			 subject to approval by the Secretary in accordance with this subsection.

					(B)Use of

			 fundsThe Local Coordinating Entity shall not use funds made

			 available pursuant to section 9 to carry out an amendment to the Management

			 Plan until the Secretary has approved the amendment.

					(d)DisqualificationIf

			 the Local Coordinating Entity fails to submit to the Secretary a Management

			 Plan by the deadline described in subsection (a), the Local Coordinating Entity

			 shall be ineligible to receive funds under this Act until the date on which the

			 Secretary receives the Management Plan.

			7.Assistance;

			 other Federal agencies

			(a)Technical and

			 financial assistance

				(1)In

			 generalOn request of the Local Coordinating Entity, the

			 Secretary may provide technical and financial assistance on a reimbursable or

			 nonreimbursable basis to entities in the Heritage Corridor to develop and

			 implement the Management Plan.

				(2)PriorityIn

			 providing assistance under paragraph (1), the Secretary shall give priority to

			 activities that, as determined by the Secretary, facilitate—

					(A)the conservation

			 of significant natural, historical, cultural, and scenic resources of the

			 Heritage Corridor; and

					(B)the provision of

			 educational, interpretive, and recreational opportunities in accordance with

			 the purposes of the Heritage Corridor.

					(3)Cooperative

			 agreementsThe Secretary may enter into such cooperative

			 agreements to carry out this subsection as the Secretary determines to be

			 appropriate.

				(b)Other

			 assistance

				(1)In

			 generalOn request of the Local Coordinating Entity, the

			 Superintendent of the Jefferson National Expansion Memorial may provide to the

			 Local Coordinating Entity and other public and private organizations in the

			 Heritage Corridor such assistance as the Superintendent determines to be

			 appropriate to support the implementation of the Management Plan, subject to

			 the availability of funds.

				(2)Cooperative

			 agreementsThe Superintendent may enter into such cooperative

			 agreements with public and private organizations to carry out this subsection

			 as the Superintendent determines to be appropriate.

				(c)Other Federal

			 agenciesA Federal agency carrying out an activity that affects

			 the Heritage Corridor shall—

				(1)take into

			 consideration the potential effect of the activity on the Management Plan;

			 and

				(2)consult with the

			 Local Coordinating Entity regarding the activity to minimize any adverse

			 effects on the Heritage Corridor.

				8.Land use

			 regulation and private property

			(a)In

			 generalNothing in this Act—

				(1)grants any power

			 of zoning or land use to the Local Coordinating Entity; or

				(2)modifies,

			 enlarges, or diminishes any authority of the Federal Government or any State or

			 local government to regulate any use of land under any law (including

			 regulations).

				(b)Private

			 propertyNothing in this Act—

				(1)abridges the

			 rights of any person with respect to private property;

				(2)affects any

			 authority of the State or local government with respect to private property;

			 or

				(3)imposes any

			 additional burden on any property owner.

				9.Funding

			(a)Authorization

			 of appropriations

				(1)In

			 generalSubject to paragraph (2), there is authorized to be

			 appropriated to carry out this Act $10,000,000.

				(2)LimitationNot

			 more than $1,000,000 shall be made available to carry out this Act during any

			 fiscal year.

				(b)Federal

			 shareThe Federal share of the cost of an activity carried out

			 under this Act shall not exceed 50 percent.

			10.TerminationThis Act and the authority of the Secretary

			 to provide assistance under this Act terminate on the date that is 15 years

			 after the date on which funds are first made available under section 9.

		

